Mr. Justice Shepard delivered the opinion of the court. This appeal is from a judgment for $1,600 recovered against the appellant in a suit brought by the appellee to recover damages for an injury alleged to have been sustained by him by being thrown from one of appellant’s electric cars while he was in the act of alighting therefrom. The evidence, in behalf of appellee, tended to prove that appellee was a passenger, riding inside the car; that as the car approached a usual stopping-place at a street-crossing, he signified to the conductor, who was upon the platform, his wish to get off at that point; that the car first “ slowed up ” and then came to a stop for about three seconds; that while appellee was in the act of stepping off, the car suddenly started ahead, with “a little jerk,” in response to a bell signal given by the conductor, and appellee was thrown and his arm broken, and some other lesser injuries sustained. On the part of the appellant there was evidence tending to show that appellee jumped from the car while it was in motion, and so was hurt; and appellant urges a reversal of the judgment upon both grounds of lack of negligence by appellant and of contributory negligence by appellee. It is not for a reviewing court to settle questions of fact, upon evidence that is conflicting and irreconcilable. The law has devolved that duty upon another body of men—a jury—whose province is as thoroughly sanctioned and well defined by law as is that of that other body usually spoken of as the court, and we can not undertake to say that the jury did not determine each of such questions correctly, especially where, as here, the preponderance of evidence may almost certainly be said not to be against the verdict. The proposition that three seconds was a sufficient time to allow for appellee to alight, has but little force when we consider that—there being but one other passenger aboard the car—the conductor stood close to the appellee while the latter was in the act of getting off, and might, if he did not, see that appellee had not alighted before he, the conductor, gave the signal to go ahead. The other points by appellant are all embraced in the proposition that the starting of the car with a jerk “ is a usual incident of the starting, and as such, must be expected by the traveling public.” Assuming that an electric car can not be started without a jerk, then all the more should care be exercised not to start up the car while a passenger is in the act of alighting. The sudden and violent starting of the car, combined with the other circumstance of the appellee being then in the act of alighting, is what is complained of. We have examined the record with reference to the remarks of appellee’s counsel in argument to the jury, of which complaint is made, but do not discover either in them or the size of the verdict, sufficient to warrant us in saying that they excited the passions or prejudice of the jury to a prejudicial degree. If there was a technical error in the form of the judg rnent, as written up by the clerks, all objection in that regard has been removed by amendment of the judgment, as shown by the supplemental transcript. Excessiveness of damages is assigned for error, but not being alluded to in the brief, we will have to treat it as waived. Aflinped.